76399: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-40945: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76399


Short Caption:MULKERN VS. DIST. CT. (CLARK CTY. DEP'T OF FAMILY SERV.'S)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - J324384Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAmy MulkernLorien K. Cole
							(Willick Law Group)
						Marshal S. Willick
							(Willick Law Group)
						


PetitionerVivian MulkernLorien K. Cole
							(Willick Law Group)
						Marshal S. Willick
							(Willick Law Group)
						


Real Party in InterestAshley WendtlandTodd L. Moody
							(Hutchison & Steffen, LLC/Las Vegas)
						


Real Party in InterestBaby Girl W.Adrian W. Rosehill
							(Legal Aid Center of Southern Nevada, Inc.)
						


Real Party in InterestClark County Department of Family ServicesTanner L. Sharp
							(Clark County District Attorney/Juvenile Division)
						


Real Party in InterestClark County District Attorney's OfficeTanner L. Sharp
							(Clark County District Attorney/Juvenile Division)
						


Real Party in InterestKenneth WendtlandTodd L. Moody
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentFrank P. Sullivan


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


07/18/2018Filing FeeFiling fee paid. E-Payment $250.00 from Marshal S. Willick.


07/18/2018Petition/WritFiled Petition for Writ of Mandamus or Prohibition.18-27342




07/18/2018MotionFiled Petitioners' Motion to File Appendix Under Seal.18-27404




07/20/2018Notice/IncomingFiled Petitioners' Notice of Lower Court Evidentiary Proceedings.18-27706




07/25/2018Order/ProceduralFiled Order Granting Motion. The clerk shall file the appendix received on July 23, 2018, under seal.18-28589




07/25/2018AppendixFiled Appendix to Petition for Writ - Volume 1 (SEALED).


07/25/2018AppendixFiled Appendix to Petition for Writ - Volume 2 (SEALED).


07/27/2018Order/ProceduralFiled Order Directing Expedited Answer. Real Parties in Interest: Answer due by 4 p.m. on Monday, August 6, 2018. Petitioner shall have until 4 p.m. on Thursday, August 9, 2018, to file a reply to the answer. No extensions of time will be granted. Fn1[All documents shall be filed personally or by facsimile or electronic transmission with the clerk of this court in Carson City.]18-29023




08/06/2018Petition/WritFiled Real Party In Interest Baby Girl W's Answer in Support of Petitioners Amy and Vivian Mulkern's Petition for Writ of Mandamus or Prohibition Filed July 18, 2018.18-30036




08/06/2018Petition/WritFiled Real Party in Interest Kenneth Wendtland and Ashley Wendtland's Answer to Petitioners Amy Mulkern and Vivian Mulkern's Petition for Writ of Mandamus or Prohibition.18-30095




08/06/2018Petition/WritFiled Real Party in Interest Clark County Department of Family Services' Answer To Petition For Writ of Mandamus.18-30152




08/07/2018AppendixFiled Real Party in Interest Clark County Department of Family Services' Appendix (Volume II).18-30184




08/07/2018Notice/IncomingFiled Receipt of Copy - Answer to Petition for Writ of Mandamus and Appendix (Volume I and II).18-30209




08/07/2018AppendixFiled Real Party in Interest Clark County Department of Family Services' Appendix (Volume I).18-30228




08/09/2018Notice/IncomingFiled Proof of Service - Acceptance of Service.  Petition for Writ and Appendix accepted by District Attorney's Office.18-30759




08/09/2018Notice/IncomingFiled Proof of Service - Acceptance of Service.  Petition for Writ and Appendix accepted by Legal Aid of Southern Nevada.18-30760




08/09/2018Notice/IncomingFiled Proof of Service - Acceptance of Service.  Petition for Writ and Appendix accepted by Hutchison & Steffen.18-30761




08/09/2018Petition/WritFiled Petitioner's Reply Brief to the Answers to Writ of Mandamus or Prohibition.18-30771




08/09/2018Notice/IncomingFiled Proof of Service - Acceptance of Service. Petition for Writ and Appendix accepted by Division of Child & Family Services.18-30772




08/14/2018MotionFiled Petitioner's Motion to File Supplemental Appendix Under Seal.18-31280




08/16/2018Order/DispositionalFiled Order Granting Petition in Part and Denying in Part Petition for Writ of Mandamus or Prohibition. "ORDER the petition GRANTED IN PART AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the district court to apply the rebuttable sibling presumption under NRS 432B.550(5) in determining the placement of Baby Girl W.  All other requested relief is DENIED as not warranting our extraordinary intervention at this time." fn1 [Amy and Vivian's motion to file under seal a supplement to volume II of the appendix, containing a transcript of the district court hearing that resulted in the challenged order, is granted.  SRCR 3(4)(b), (7).  The clerk of this court shall file, under seal, the supplemental appendix provisionally received in this court on August 14, 2018.]  NNP18-KP/MG/JH.18-31801




08/16/2018AppendixFiled Appellant's Supplemental Appendix Volume 2 (SEALED).


08/16/2018WritIssued Writ with letter. Original and one copy of writ and copy of mailed to for service upon Judge Frank P. Sullivan.18-31843




08/21/2018Notice/IncomingFiled Petitioners' Acceptance of Service (Motion to File Supplemental Appendix Under Seal accepted by Kelly Mann).18-32497




08/21/2018Notice/IncomingFiled Petitioners' Acceptance of Service (Motion to File Supplemental Appendix Under Seal accepted by Todd L. Moody).18-32501




08/21/2018Notice/IncomingFiled Petitioners' Acceptance of Service (Motion to File Supplemental Appendix Under Seal accepted by Elena Thomas).18-32504




08/21/2018MotionFiled Petitioners' Motion to Publish as an Opinion the Order Granting in Part and Denying in Part Petition for Writ of Mandamus or Prohibition Filed August 16, 2018.18-32521




08/22/2018Notice/IncomingFiled Petitioners' Acceptance of Service (Motion to File Supplemental Appendix Under Seal accepted by LaQuisha McCray).18-32668




08/23/2018Notice/IncomingFiled Petitioners' Proof of Service (Writ of Mandamus and Order Granting in Part and Denying in Part Petition for Writ of Mandamus or Prohibition delivered to Judge Frank P. Sullivan).18-32988




08/27/2018WritFiled Returned Writ. Original Writ returned. Served on Judge Frank P. Sullivan on August 21, 2018.18-33500




10/18/2018Opinion/Non-DispositionalFiled Per Curiam Opinion. "Petition granted in part." Before: Pickering/Gibbons/Hardesty. Majority: Pickering/Gibbons/Hardesty. 134 Nev. Adv. Opn. No. 82. NNP18-KP/MG/JH18-40945




11/13/2018RemittiturIssued Notice in Lieu/Rehearing.  (SC)18-903844




11/13/2018Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View